Dismissed and Memorandum Opinion filed August 24, 2006







Dismissed
and Memorandum Opinion filed August 24, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00550-CV
____________
 
EMMA GREANEY, Appellant
 
V.
 
SOCCER 4 ALL, INC., Appellee
 

 
On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 03-69266
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an order granting appellee=s motion for summary judgment signed
February 28, 2006.  On August 11, 2006, appellant filed a motion to dismiss the
appeal because the case has been settled. See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Chief Justice Hedges and Justices Seymore and Guzman.